



COURT OF APPEAL FOR ONTARIO

CITATION: Goldsmith, Borgal & Company
    Ltd. v. Banerjee Goel Medicine Professional Corporation, 2019 ONCA 849

DATE: 20191024

DOCKET: C66509

Feldman, Fairburn and Jamal
    JJ.A.

BETWEEN

Goldsmith, Borgal & Company
    Ltd.

Plaintiff/Respondent

and

Banerjee Goel Medicine
    Professional Corporation, Lopita Banerjee, MD personally and Sanjeev Goel, MD
    personally, carrying on Business as the Healing Place Clinic, also known as A
    Healing Place, and Wise Elephant Family Health Team

Defendants/Appellants

Rajneesh Sharda, for the appellants

Robert Kostyniuk, for the respondent

Heard and released orally: October 24, 2019

On appeal from the order of Justice Nancy
    Dennison of the Superior Court of Justice, dated December 3, 2018.

APPEAL BOOK ENDORSEMENT

[1]

This appeal is from the order of Dennison J.
    finding that a settlement had been reached between the parties by the
    appellants letter of acceptance of June 15, 2017. The motion judge rejected
    the submission that the respondents letter of June 19, 2017 amounted to a
    repudiation of the acceptance. The motion judge accepted that the June 19
    letter referred in error to a different offer to settle from May 2017, not the offer
    that was accepted from November 2016.

[2]

We see no error in the findings of the motion
    judge and no basis to interfere with her conclusion or her order.

[3]

The appellant also seeks leave to appeal the
    costs of the motion of $14,428.14. This is a discretionary decision by the
    motion judge to which considerable deference is accorded. In our view there was
    no error of law or in the exercise of discretion that would allow this court to
    interfere.

[4]

The appeal including the request for leave is
    dismissed with costs in the agreed amount of $11,500, inclusive of
    disbursements and HST.


